(IRMA,                                                      05/26/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0281


                                       DA 19-0281
                                                                      FILED
STATE OF MONTANA,                                                     MAY 2 6 2020
                                                                   Bowen Greenw000
            Plaintiff and Appellee,                              Clerk of Suprerne Court
                                                                    Stata of Montana


      v.                                                         ORDER

DARRION LEE KRISTOPHER ZAVALA,

            Defendant and Appellant.



      Appellant has filed a motion for extension of time to file the opening brief in the
referenced matter. Good cause appearing.
      IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
June 26, 2020, within which to file the opening brief.
      DATED this       .11-3ay of May,2020.
                                                For the Court,


                                                                                   ,
                                                             Chie Justice